Citation Nr: 1008996	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for right arm and right 
chest lipoma, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for soft tissue 
sarcomas, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2006 and October 
2006 by the Department of Veteran Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).

The issue of entitlement to service connection for soft 
tissue sarcomas, claimed as secondary to herbicide exposure, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of 
Vietnam from August 1970 to August 1971.

2.  Lipomas and seborrheic dermatitis are not presumptively 
recognized by VA as being causally related to herbicide 
agents in Vietnam.

3.  There is no competent medical evidence demonstrating that 
seborrheic dermatitis is casually related to the Veteran's 
active service, herbicide exposure, or any service connected 
disorder.

4.  There is no competent medical evidence demonstrating that 
right arm and right chest lipoma is casually related to the 
Veteran's active service, herbicide exposure, or any service 
connected disorder.

5.  The Veteran's account of his stressors is credible and 
generally supported by the U.S. Armed Services Center for 
Unit Records Research.  

6.  The Veteran was treated by the VA on multiple occasions 
for, and diagnosed with, PTSD, based on his military service.


CONCLUSION OF LAW

1.  Seborrheic dermatitis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, nor is it proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  Right arm and right chest lipoma was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, nor is it proximately due to a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in October 2005 and July 2006 letters, 
which were provided before the adjudication of the respective 
claims.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service and post-service treatment records have 
been obtained, and the Veteran has not indicated there are 
any additional records VA should seek on his behalf.  
Additionally, in a November 2008 statement the Veteran 
withdrew his request for a hearing.  As there is no competent 
medical evidence of record that suggests the Veteran's (i) 
seborrheic dermatitis or (ii) right arm and chest lipoma are 
related to service, or any service connected disorder, a 
medical examination is not required to assist the Veteran to 
establish this nexus.  See Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); see also, 38 U.S.C.A. § 5103(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, 
the Board does not have notice of any additional evidence, 
which is relevant and not of record.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain the evidence necessary to substantiate 
the Veteran's claims, and no further assistance to develop 
evidence is required.


Seborrheic Dermatitis and Right Arm and Right Chest Lipoma 
Claims

The Veteran presently seeks service connection for (i) 
seborrheic dermatitis and (ii) right arm and right chest 
lipoma.  He specifically contends that these disorders are 
the result of herbicide exposure during active duty in 
Vietnam.  

The Board notes that a July 2005 VA Agent Orange Examination 
reflects the Veteran's diagnosis with right arm and right 
chest small lipoma and a January 2006 VA treatment note 
reflects the Veteran's diagnosis with seborrheic dermatitis.  
Having demonstrated a current disability, the Board must 
consider the Veteran's assertions as to herbicide exposure.  
In this regard, it is noted that the Veteran's military 
records reflect service in the Republic of Vietnam between 
the months of August 1970 to August 1971.  As such, it is 
presumed that he was indeed exposed to an herbicide agent, 
such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut this 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
applicable.  Indeed, service connection due to herbicide 
exposure is only warranted on this basis for a specific list 
of diseases set forth under 38 C.F.R. § 3.309(e) and (i) 
seborrheic dermatitis and (ii) right arm and right chest 
lipoma not among the diseases listed.  This being the case, 
presumptive service connection may not be granted at this 
time.

It is acknowledged that where the evidence does not warrant 
presumptive service connection, a Veteran may still establish 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As to this, service 
connection may be granted for disability due to disease or 
injury incurred in, or aggravated by, service.  See 
38 U.S.C.A. §§ 1110, 1131.  

Direct service connection for (i) seborrheic dermatitis and 
(ii) right arm and right chest lipoma, however, is also not 
supported by the evidence of record.  While the Veteran has 
current diagnoses of both disorders, there is no medical 
evidence of record relating either of these conditions to the 
Veteran's time in-service, or herbicide exposure.  
Additionally, the Veteran's service treatment records contain 
no record of in-service treatment for seborrheic dermatitis, 
lipoma of the right arm or right chest lipoma, or any similar 
disorders.  Likewise, the first diagnosis of right arm and 
right chest lipoma of record is found in a July 2005 VA Agent 
Orange examination (1971-2005), and the first diagnosis of 
seborrheic dermatitis of record is found in a January 2006 VA 
treatment records (1971-2006), placing the onset of both 
conditions some decades after his separation from service, 
which also tends to weigh against the Veteran's direct 
service connection claims.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  What 
is more, there is no competent medical evidence of record 
indicating there is any link between either of these 
disorders and any of the Veteran's service connected 
disorders.  Accordingly, the greater weight of the evidence 
is against finding that either seborrheic dermatitis or right 
arm and right chest lipoma are related to the Veteran's 
military service.

For the forgoing reasons, service connection for seborrheic 
dermatitis and right arm and right chest lipoma is not 
justified.

Acquired Psychiatric Disorder, to include PTSD

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from January 1970 to September 
1971.  From November 1970 to August 1971 the Veteran was 
deployed in Vietnam, as a member of Battery A of the 7th 
Battalion, 15th Artillery.  The Veteran relays numerous 
stressful events associated with his deployment in Vietnam, 
including being present when his unit was subject to multiple 
enemy rocket attacks.  

Appropriate inquiry with the U.S. Armed Services Center for 
Unit Records Research (CURR), did not confirm the more 
dramatic elements of attacks relayed in the Veteran's various 
Stressor Statements; however, CURR did confirm that Battery A 
of the 7th Battalion, 15th Artillery Unit sustained multiple 
enemy rocket attacks in March 1971 and April 1971, while the 
Veteran was attached to the unit.  This satisfactorily 
confirms the Veteran's stressors for purposes of this case.  
Further, September 2005 VA psychiatric treatment record 
diagnosed the Veteran to have PTSD related to his military 
stressors, and the Veteran's VA treatment records dated in 
June 2007 document his continued diagnosis and treatment for 
PTSD.  Thus, the Board concludes that the criteria to 
establish service connection for PTSD are met.


ORDER

Service connection for seborrheic dermatitis is denied.

Service connection for right arm and right chest lipoma is 
denied.

Service connection for PTSD is granted, subject to the laws 
and regulations governing the awards of monetary 
compensation.


REMAND

The Veteran is presently seeking service connection for soft 
tissue sarcomas, which he attributes to his exposure to 
herbicides while deployed in Vietnam.  However, it does not 
appear that sufficient efforts were made to attempt to obtain 
records which might assist the Veteran substantiate his 
claim.  In particular, an April 2008 statement by the Veteran 
(through his representative) indicates he has a current 
diagnosis of soft tissue sarcoma, and he was so diagnosed by 
a VA physician.  Essentially, VA is on notice of relevant 
Federal department or agency records that may exist, which 
may assist the Veteran substantiate his claim, and must make 
necessary efforts to attempt to obtain these records.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to ascertain which VA Medical Facility he 
maintains diagnosed and treated his soft 
tissue sarcoma.  

2.  Thereafter, the AMC/RO should request 
the Veteran's records, from the indicated 
VA Medical Facility, relating to the 
treatment and diagnosis of the claimed 
soft tissue sarcoma.  Efforts to obtain 
the records should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain 
those records would be futile, or where 
they are advised that the requested 
records do not exist or the custodian does 
not have them.  Any negative response 
should be in writing, and associated with 
the claims folder.  

3.  Then the AMC/RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


